                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RAYMOND LONG, et al.,
                                                                                         Case No. 17-cv-02758-PJH
                                   8                   Plaintiffs,

                                   9             v.                                      ORDER PARTIALLY VACATING
                                                                                         FEBRUARY 22, 2019 ORDER AND
                                  10     TAMMY DORSET, et al.,                           DISMISSING CLAIM FOR
                                                                                         CONTRIBUTORY COPYRIGHT
                                  11                   Defendants.                       INFRINGEMENT WITH LEAVE TO
                                                                                         AMEND
                                  12
Northern District of California
 United States District Court




                                                                                         Re: Dkt. No. 65
                                  13

                                  14          On February 22, 2019, the court dismissed all claims brought by plaintiff Raymond
                                  15   Long and his corporation, Bandha Yoga Publications, LLC (collectively, “plaintiff”) against
                                  16   defendant Facebook Inc. (“Facebook”) in this action. Dkt. 45. In relevant part, the court
                                  17   dismissed plaintiff’s claims for direct, contributory, and vicarious copyright infringement
                                  18   (collectively, the “copyright claims”) against Facebook with prejudice. Id. at 10, 12-13.
                                  19   The court based that decision on its finding that Facebook’s five-business-day response
                                  20   to remove the allegedly infringing material satisfies Title 17 U.S.C. § 512’s expeditious
                                  21   requirement, thereby entitling Facebook to that section’s safe-harbor defenses. Id. at 9-
                                  22   10. Ultimately, on December 11, 2019, the court entered judgment against plaintiff in
                                  23   favor of Facebook. Dkt. 62. Shortly after, plaintiff appealed the February 22, 2019 order
                                  24   dismissing his copyright claims. Dkt. 63.
                                  25          On April 23, 2021, the United States Court of Appeals for the Ninth Circuit (the
                                  26   “Ninth Circuit” or the “panel”) issued its decision on plaintiff’s appeal. Dkt. 65. In its
                                  27   decision, the Ninth Circuit affirmed the court’s order dismissing each of the three
                                  28   copyright claims. Id. at 2-5. Importantly, when assessing the viability of the claim for
                                   1   contributory copyright infringement, the panel held that plaintiff “fails to plausibly establish
                                   2   that Facebook actually knew precisely what infringing material was available on
                                   3   Facebook.” Id. at 4.
                                   4          Despite its decision affirming this court’s February 22, 2019 order, the panel
                                   5   directed this court to vacate that portion of that order dismissing the claim for contributory
                                   6   copyright infringement with prejudice. Id. at 4-5 (emphasis added). The panel further
                                   7   directed the court to “enter an order dismissing the [contributory copyright infringement]
                                   8   claim without prejudice and granting [plaintiff] leave to amend.” Id. at 5 (emphasis
                                   9   added).
                                  10          The panel explained that, if permitted the opportunity to allege additional facts,
                                  11   plaintiff could “theoretically” cure the actual knowledge pleading defects that the panel
                                  12   identified in his prima facie claim for contributory copyright infringement. Id. at 4. The
Northern District of California
 United States District Court




                                  13   panel reasoned that such amendment “would not necessarily be futile.” Id. at 5. It
                                  14   explained that “new facts” could effectively require the court to reexamine its conclusion
                                  15   that Facebook acted expeditiously when removing the subject infringing material. Id.
                                  16   On May 17, 2021, the Ninth Circuit entered the mandate on its April 23 decision. Dkt. 66.
                                  17          Accordingly, the court VACATES its order dismissing with prejudice plaintiff’s
                                  18   claim for contributory copyright infringement. The court hereby DISMISSES that claim
                                  19   without prejudice. Within 28 days of this order, plaintiff may file an amended complaint
                                  20   alleging additional facts in support of his claim for contributory copyright infringement, as
                                  21   discussed in the Ninth Circuit’s April 23 decision. To be clear, this order affects only
                                  22   plaintiff’s claim for contributory copyright infringement (Dkt. 27 (first amended complaint
                                  23   (FAC) ¶¶ 108-16). Plaintiff may not amend any other claim in his FAC. The court has
                                  24   finally adjudicated all such remaining claims.
                                  25          In the event plaintiff files an amended complaint, the court orders that plaintiff also
                                  26   provide a redline clearly showing all changes between the FAC and that amended
                                  27   pleading. Plaintiff should file the subject redline as a separate docket entry.
                                  28
                                                                                      2
                                   1         IT IS SO ORDERED.

                                   2   Dated: May 21, 2021

                                   3                             /s/ Phyllis J. Hamilton
                                                                 PHYLLIS J. HAMILTON
                                   4                             United States District Judge
                                   5

                                   6

                                   7
                                   8

                                   9

                                  10

                                  11
                                  12
Northern District of California
 United States District Court




                                  13

                                  14
                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                 3
